County Planning Commission — Appointment County Commissioners do not have the authority to appoint a county planning commission but they do have certain powers to appoint a metropolitan area planning commission. The Attorney General has under consideration your letter of November 9, 1967, requesting an official opinion on the following questions: 1. Do the county commissioners have authority to appoint a county planning commission? 2. If the answer to the question above is in the affirmative, may the planning commission prepare a comprehensive plan for the county and if so, can they include regulatory controls such as a zoning ordinance, subdivision, housing codes, etc? 3. Can the county commissioners appropriate money for the financing of a planning commission and staff and for the formulation of a comprehensive master plan for the county? Although county planning commissions have been authorized under prior Oklahoma Law, 19 Ohio St. 861.1 [19-861.1], 19 Ohio St. 861.14 [19-861.14] Repealed, Laws 1953, p. 539, Section 32; Laws 1955, p. 181, Section 42, and also 19 Ohio St. 862.1 [19-862.1] (1953) — 862.31 Repealed, Laws 1955, p. 181, Section 42, and also 19 Ohio St. 1949 Sections 865.1[19-865.1] [19-865.1]  -865.23 Repealed, Laws 1963, c. 179, Section 5, under present law there is no statutory authority for a county planning commission. County planning commissions have been replaced by Metropolitan Area Planning Commissions. Authorities for Metropolitan Area Planning Commissions are found at 19 Ohio St. 863.1 [19-863.1] — 19 Ohio St. 863.43 [19-863.43] (1963), (counties with a population of not less than 180,000), and at 19 Ohio St. 866.1 [19-866.1] 19 Ohio St. 866.36 [19-866.36], (counties with a population of not less than 500,000).  In answer to your first question, it is the opinion of the Attorney General that county commissioners do not have authority to appoint a county planning Commission, however, county commissioners do have certain powers to appoint to a "Metropolitan Area Planning Commission" as provided in 19 Ohio St. 863.5 [19-863.5] (1968), and 19 Ohio St. 866.7 [19-866.7] (1968).  Since your first question has been answered in the negative, and questions two and three depend upon an affirmative answer to the first question, the second and third questions are answered in the negative also.  (W. Howard O'Bryan Jr.)